Name: Commission Regulation (EEC) No 53/85 of 9 January 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 1 . 85 Official Journal of the European Communities No L 8/17 COMMISSION REGULATION (EEC) No 53/85 of 9 January 1985 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3589/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard co the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3589/84 f), as last amended by Regulation (EEC) No 3707/84 (8) ; Whereas, for the period 19 to 25 December 1984, for certain currencies :  for the current month , the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 10 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . O OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90, 1 . 4 . 1984, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 143, 30 . 5 . 1984, p 4. 0 OJ No L 332, 20 . 12. 1984, p. 63 . (8) OJ No L 341 , 29 . 12 . 1984, p. 47. No L 8/ 18 Official Journal of the European Communities 10 . 1 . 85 ANNEX I Aids to colza and rape seed (amounts per LOO kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 13,672 14,864 15,114 15,344 13,073 12,668 2. Final aids l l Seeds harvested and processed in : lIl  Federal Republic of Germany (DM) 35,07 37,86 38,51 39,30 34,06 33,87  Netherlands (Fl) 39,51 42,67 43,36 44,24 38,33 38,02  BLEU (Bfrs/Lfrs) 634,54 689,86 701,47 710,73 605,24 575,07  France (FF) 85,32 93,67 94,79 95,28 79,05 76,17  Denmark (Dkr) 115,05 125,08 127,18 129,12 110,01 105,80  Ireland ( £ Irl) 10,256 11,150 11,332 11,439 9,731 8,915  United Kingdom ( £) 7,705 8,457 8,606 8,742 7,290 7,031  Italy (Lit) 19 578 21 281 21 369 21 433 18 147 16 670  Greece (Dr) 1 070,51 1 181,53 1 202,91 1 222,39 1 006,31 967,78 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 19,004 20,119 20,734 21,234 21,234 2. Final aids I\\ Seeds harvested and processed in : &gt; I\  Federal Republic of Germany (DM) 51,30 53,89 55,39 56,77 56,77  Netherlands (Fl) 57,81 60,72 62,37 63,91 63,91  BLEU (Bfrs/Lfrs) 944,98 995,98 1 024,52 1 045,38 1 045,38  France (FF) 130,29 137,95 141,55 143,86 143,86  Denmark (Dkr) 171,34 180,58 185,76 189,83 189,83  Ireland ( £ Irl) 15,273 16,097 16,552 16,841 16,841  United Kingdom ( £) 11,758 12,447 12,828 13,137 13,137  Italy (Lit) 28 974 30 545 31 114 31 517 31 517  Greece (Dr) 1 656,95 1 758,65 1 814,32 1 860,35 1 860,35 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,229530 2,223300 2,217740 2,211790 2,211790 2,193660 Fl 2,517060 2,510520 2,504520 2,498290 2,498290 2,480100 Bfrs/Lfrs 44,647300 44,719300 44,773400 44,837800 44,837800 44,990900 FF 6,825970 6,837220 6,846530 6,856060 6,856060 6,895730 Dkr 7,962810 7,982390 7,999240 8,016230 8,016230 8,061150 £ Irl 0,713961 0,717467 0,720469 0,723752 0,723752 0,732016 £ 0,613673 0,614135 0,614853 0,615606 0,615606 0,617648 Lit 1 369,42 1 375,77 1 381,33 1 387,36 1 387,36 1 404,85 Dr 90,895000 90,947700 90,993400 91,060400 91,060400 91,275200